Allowable Subject Matter
Claims 21-26, 28-35, and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitations of: determining, by executing a calibration operation on a quantum processor, a set of parameters of the quantum processor, the calibration operation performing a set of operations on a plurality of qubits of the quantum processor, the set of parameters characterizing a state of a component of the quantum processor, the set of parameters comprising an initial state of the quantum processor, determining, by analyzing a quantum circuit design intended for execution by the quantum processor using the initial state of the quantum processor, a number of qubits available for error correction while the quantum circuit design is executed by the quantum processor, selecting, from a library of error correction techniques, a first error correction technique, the first error correction technique being implementable using the number of qubits available for error correction, the first error correction technique having a first level of accuracy and a first runtime required to execute, by the quantum processor, the first error correction technique, probabilistically determining, by analyzing the quantum circuit design and the set of parameters, a number of iterations of the quantum circuit design required to obtain a threshold level of accuracy when the quantum circuit design is executed by the quantum processor with an error rate determined by the calibration operation and a set of outputs of 
The prior art fails to teach the limitations of: program instructions for: probabilistically determining, by executing a calibration operation on a quantum processor, a set of parameters of the quantum processor, the calibration operation performing a set of operations on a plurality of qubits of the quantum processor, the set of parameters characterizing a state of a component of the quantum processor, the set of parameters comprising an initial state of the quantum processor, determining, by analyzing a quantum circuit design intended for execution by the quantum processor using the initial state of the quantum processor, a number of qubits available for error correction while the quantum circuit design is executed by the quantum processor, selecting, from a library of error correction techniques, a first error correction technique, the first error correction technique being implementable using the number of qubits available for error correction, the first error correction technique having a first level of accuracy and a first runtime required to execute, by the quantum processor, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

13 February 2021










/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851